                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA

    James Anderson,
                                                               C/A No. 1:18-3231-JFA-SVH
                                Petitioner,
    vs.

    Warden,                                                               ORDER

                                Respondent.


      I.      INTRODUCTION

      James Anderson, (“Petitioner”), proceeding pro se, filed the instant petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1). On March 25, 2019, Warden (“Respondent”)

filed a Motion for Summary Judgment and filed a return with a memorandum of law in support.

(ECF No. 26 & 27). On March 25, 2019, by order filed pursuant to Roseboro v. Garrison, 528

F.2d 309, 310 (4th Cir. 1975), Petitioner was advised of the summary judgment procedure and the

possible consequences if he failed to adequately respond to the motion. (ECF No. 28). On April

24, 2019, Petitioner responded. (ECF No. 30). On April 30, 2019, Respondent replied to

Petitioner’s response. (ECF No. 31). In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2)(c) (D.S.C.), the case was referred to the Magistrate Judge.

           The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this Court should grant Respondent’s Motion for



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2)(c) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
    charged with making a de novo determination of those portions of the Report and
    Recommendation to which specific objection is made, and the Court may accept, reject, or
    modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
    to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
Summary Judgment and dismiss the petition with prejudice. (ECF No. 34). The Report sets forth,

in detail, the relevant facts and standards of law on this matter, and this Court incorporates those

facts and standards without a recitation.

       The Court is charged with making a de novo determination of those portions of the Report

to which specific objections are made, and the Court may accept, reject, or modify, in whole or in

part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge

with instructions. See 28 U.S.C. § 636(b)(1). However, a district court is only required to conduct

a de novo review of the specific portions of the Magistrate Judge’s Report to which an objection

is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. &

Parole, 974 F.2d 1330 (4th Cir. 1992). In the absence of specific objections to portions of the

Report of the Magistrate, this Court is not required to give an explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Thus, the Court must

only review those portions of the Report to which Petitioner has made a specific written objection.

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

       “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017)

(citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996)).

A specific objection to the Magistrate’s Report thus requires more than a reassertion of arguments

from the Complaint or a mere citation to legal authorities. See Workman v. Perry, No. 6:17-cv-

00765-RBH, 2017 WL 4791150, at *1 (D.S.C. Oct. 23, 2017). A specific objection must “direct

the court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).
        “Generally stated, nonspecific objections have the same effect as would a failure to object.”

Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)). The court

reviews portions “not objected to—including those portions to which only ‘general and

conclusory’ objections have been made—for clear error.” Id. (emphasis added) (citing Diamond,

416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47).

        Petitioner was advised of his right to object to the Report, which was entered on the docket

on September 25, 2019. (ECF No. 34). Petitioner filed objections to the Report (“Objections”) on

November 18, 2019. (ECF No. 40). Thus, this matter is ripe for review.

   I.      LEGAL STANDARD

        Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment is proper when

there is no genuine dispute as to any material fact and the moving party is entitled to judgment as

a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A material fact is one that

“might affect the outcome of the suit under the governing law.” Spriggs v. Diamond Auto Glass,

242 F.3d 179, 183 (4th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). A dispute of material fact is “genuine” if sufficient evidence favoring the non-moving

party exists for the trier of fact to return a verdict for that party. Anderson, 477 U.S. at 248–49.

        The moving party bears the initial burden of showing the absence of a genuine dispute of

material fact. Celotex, 477 U.S. at 323. Once the moving party makes this showing, however, the

opposing party may not rest upon mere allegations or denials, but rather must, by affidavits or

other means permitted by the Rule, set forth specific facts showing that there is a genuine issue for

trial. See Fed. R. Civ. P. 56(e). All inferences must be viewed in a light most favorable to the non-
moving party, but he “cannot create a genuine issue of material fact through mere speculation or

the building of one inference upon another.” Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985).

    II.       DISCUSSION

    Petitioner originally asserted six grounds for relief in his petition. (ECF No. 1). However, on

June 26, 2019, Petitioner withdrew Grounds One, Three, and Seven. (ECF No. 32). Accordingly,

Petitioner raises the following issues:

          Ground Two: The trial judge erred in refusing to strike the testimony concerning

          fingerprint analysis, or in the alternative declare a mistrial.

          Ground Four: Failure to investigate and adequately cross examine witness [minor JE]

          which was a minor at the time.

          Ground Five: Prosecutorial misconduct; prosecutor did not provide trial defense counsel

          with discovery in a timely fashion. She been had that statement because the officer talked

          to [minor JE] the night of the burglary.

          Ground Six: Prosecutorial misconduct, prosecutor did not provide defense counsel with

          all relevant discovery materials.

(ECF No. 20-1 at 5-12 (errors in original)).

          Respondent concedes that Petitioner has properly exhausted his state remedies as required

by 28 U.S.C. § 2254(b)(1)(A) and his remaining grounds for relief have been preserved for habeas

review. (ECF No. 26). The Magistrate Judge correctly analyzed Petitioner’s claims under §

2254(d) to assess whether the state courts unreasonably applied established Supreme Court

precedent or based their decisions on an unreasonable determination of the facts. 2


2
  Because Petitioner filed his petition after the effective date of the Antiterrorism and Effective Death
Penalty Act of 1996 (“AEDPA”), review of his claims is governed by 28 U.S.C. § 2254(d), as amended.
Lindh v. Murphy, 521 U.S. 320 (1997); Breard v. Pruett, 134 F.3d 615 (4th Cir. 1998). Under the AEDPA,
federal courts may not grant habeas corpus relief unless the underlying state adjudication: (1) resulted in a
            a. Ground Two

        In Ground Two, Petitioner alleges the trial court erred in refusing to strike the testimony

concerning the fingerprint analysis because, according to his re-submitted petition for rehearing,

the prosecutor did not turn over the unmatched prints returned by Automated Fingerprint

Identification System to the defense prior to trial. (ECF No. 20-3, p. 7). Petitioner raised this issue

on direct appeal and the South Carolina Court of Appeals ruled on the merits of it, finding that the

state did not commit a Brady violation because Petitioner could not establish that “the unmatched

fingerprints…would constitute exculpatory or favorable impeachment evidence.” State v.

Anderson, 407 S.C. 278, 754 S.E.2d 905 (Ct. App. 2014). Respondent argues and the Magistrate

Judge agrees Petitioner has failed to demonstrate how the Court of Appeals erred in its finding.

(ECF No. 26 & 34).

        In his Objections, Petitioner argues “trial counsel’s speculative assessment of a single

fingerprint in a motel room would greatly increase a guilty verdict without any identification of

the individual being present at that time of the incident is clearly unreasonable.” (ECF No. 40).

Petitioner’s objection fails to establish the materiality of the unmatched fingerprints or explain

how the Magistrate Judge’s conclusion is incorrect. This Court agrees with the Magistrate Judge’s

Report and finds that Petitioner has failed to establish that the Court of Appeals erred in its finding

that the fingerprint evidence was immaterial under Brady. Accordingly, Petitioner has failed to

demonstrate that he is entitled to relief on ground two of his petition.




decision that was contrary to, or involved an unreasonable application of, clearly established Federal law,
as determined by the Supreme Court of the United States; or (2) resulted in a decision that was based on an
unreasonable determination of the facts in light of the evidence presented in the State court proceeding. 28
U.S.C. 2254(d).
           b. Ground Four

       In Ground Four, Petitioner asserts his trial counsel was ineffective for failing to investigate

or adequately cross examine one of the State’s witnesses, J.E. (ECF No. 20). Petitioner raised this

issue in his Post-Conviction Relief (“PCR”) application and the PCR Court addressed it on the

merits. The PCR Court held that Petitioner failed to meet his burden of proving that his trial counsel

was ineffective for failing to investigate the facts and circumstances surrounding J.E.’s eyewitness

testimony and identification of Petitioner during the state’s direct examination. (ECF No. 26 &

34). The Magistrate Judge concluded that Petitioner has failed to show how the PCR court’s

decision was an unreasonable application of clearly established Supreme Court precedent or based

on an unreasonable interpretation of the facts. (ECF No. 34). In his Objections, Petitioner argues

that counsel admitted he asked J.E. a “stupid question” during his cross examination. (ECF No.

40). During J.E.’s cross examination, counsel pointed to Petitioner and asked whether he was the

person in J.E.’s room on the night in question. (ECF No. 34). To counsel’s surprise, J.E. answered

“yes.” (ECF No. 34). Petitioner argues counsel provided him with ineffective assistance of counsel

by asking this question because he was one of only two black men in the room, the other being a

juror. (ECF No. 40). Petitioner’s objections still fail to explain how the PCR Court’s decision was

unreasonable. This Court agrees with the Report that the PCR Court addressed the merits of the

issue and applied the applicable law to determine that counsel made a reasonable tactical decision

not to investigate J.E. and to cross examine him in this manner. (ECF No. 34). Accordingly,

Petitioner has failed to show that he is entitled to relief on ground four of his petition.

           c. Ground Five and Six

       In Grounds Five and Six, Petitioner asserts claims for prosecutorial misconduct for the

prosecution’s failure to (1) identify J.E. as a potential witness sooner and (2) provide trial counsel
with the unmatched fingerprints from the Automated Fingerprint Identification System. (ECF No.

20). Petitioner has raised these claims in his direct appeal and in his PCR application.

       As for Ground Six based on the unmatched fingerprints, the PCR Court deferred to the

Court of Appeals decision on this issue. The Magistrate Judge points out that Petitioner’s Ground

Six for relief is substantively the same as Ground two. (ECF No. 34). Petitioner does not address

this claim in his response to Respondent’s Motion for Summary Judgment or in his Objections.

(ECF No. 30 & 40). In the absence of specific objections to portions of the Report of the

Magistrate, this Court is not required to give an explanation for adopting the recommendation. See

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Accordingly, Petitioner has failed to

demonstrate that he is entitled to relief on ground six of his petition.

       As for Ground five based on the prosecutor’s failure to identify J.E. sooner, the PCR Court

found that the state committed no error by disclosing discovery the week before trial when the

state was not aware of the discovery beforehand. (ECF No. 26). Additionally, Petitioner’s counsel

also testified that he would not have benefitted from receiving it earlier. (ECF No. 26). The

Magistrate Judge concluded Petitioner’s only arguments on this ground are insufficient to establish

the PCR Court’s finding was unreasonable. (ECF No. 34). In his Objections, Petitioner re-states

when counsel was notified of J.E. as a witness and refers to the prosecutor’s letter which stated

that J.E. could not identify the burglar. (ECF No. 40). Once again, Petitioner’s objections fail to

demonstrate how the Magistrate Judge’s conclusion is incorrect or that the PCR Court’s decision

was unreasonable. If anything, Petitioner’s objections reaffirm the prosecutor’s actions because

the letter is evidence that the prosecutor notified counsel of the witnesses’ identities and was

unaware J.E. would identify Petitioner on the stand. Accordingly, Petitioner has failed to

demonstrate that he is entitled to relief on ground five of his petition.
    III.       CONCLUSION

    After carefully reviewing the applicable laws, the record in this case, the Report and

Recommendation, and the objections thereto, this Court finds the Magistrate Judge’s

recommendation fairly and accurately summarizes the facts and applies the correct principles of

law. Accordingly, the Court adopts the Report and Recommendation (ECF No. 34). Thus,

Respondent’s Motion for Summary Judgment is granted (ECF No. 27) and Petitioner’s habeas

petition is dismissed with prejudice (ECF No. 1).

           It is further ordered that a certificate of appealability is denied because Petitioner has failed

to make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). 3


IT IS SO ORDERED.



February 5, 2020                                           Joseph F. Anderson, Jr.
Columbia, South Carolina                                   United States District Judge




3
  A certificate of appealability will not issue absent “a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating
that reasonable jurists would find both that his constitutional claims are debatable and that any
dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v.
Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,
252 F.3d 676, 683 (4th Cir. 2001). In the instant matter, the Court finds that Petitioner has failed
to make “a substantial showing of the denial of a constitutional right.”
